internal_revenue_service number release date index number ----------------- ---------------------------- --------------------------------- --------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-153798-08 date date legend distributing ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ----------------------- smllc ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------- controlled ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ----------------------------- parent ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ----------------------- business a ------------------------------------------------------ business b --------------------- business c country a ------------------------------------------------------ -------- state a ------------- plr-153798-08 state b ---------- date1 year -------------------------- ------- dear --------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code as amended the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent a publicly traded country a corporation wholly owns distributing a state a corporation and distributing wholly owns smllc a state b single member limited_liability_company that is disregarded as separate from its owner for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations a disregarded_entity parent conducts business a business b and business c through its international subsidiaries which include distributing collectively the parent group distributing directly conducts business a and indirectly conducts business b through smllc the financial information submitted by distributing indicates that business a conducted by distributing and business b conducted by smllc each have had gross_receipts and operating_expenses representing the active_conduct of a trade or plr-153798-08 business for each of the past five years although business a and business b operate within the same industry and are conducted by the same management team they differ substantially in a number of respects these differences have resulted in a variety of systemic problems including competition for management time and financial resources and delays and confusion in communication between business b and parent to eliminate these systemic problems and thereby enhance the success of both business a and business b the management of parent and distributing has decided to restructure the parent group so that the entity conducting business b is controlled directly by parent the restructuring proposed transaction to effect the restructuring distributing proposes the following steps the proposed transaction i ii iii smllc will convert to a state b corporation controlled and all of the controlled stock will be issued to distributing the contribution distributing will distribute the controlled stock to parent in exchange for a portion of the distributing stock now held by parent the distribution distributing will retire all of the distributing stock surrendered by parent in the distribution in connection with the proposed transaction distributing and controlled will enter into various agreements relating to the separation of business b from business a these will include an agreement under which controlled will continue to sell certain of its products to distributing at negotiated prices the intercompany sales agreement an agreement under which the controlled employees will continue to participate in the distributing sec_401 savings and investment plan the employee plan agreement and an agreement under which i distributing and controlled will share the services of the parent group general counsel and ii the distributing president will serve as vice- chairman of the controlled board_of directors the services agreement and together with the intercompany sales agreement and the employee plan agreement the continuing relationships under the services agreement distributing will pay the salaries of the general counsel and distributing president controlled vice chairman and controlled will reimburse distributing for these services at an amount that approximates fair_market_value representations distributing makes the following representations regarding the proposed transaction plr-153798-08 a b c d e f g any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the distribution will not constitute stock_or_securities the fair_market_value of the controlled stock received by parent will approximately equal the fair_market_value of the distributing stock surrendered no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a conducted by distributing is representative of its present operations and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b that will be conducted by controlled immediately after the distribution is representative of its present operations and with regard to that business there have been no substantial operational changes since the date of the last financial statements submitted neither business a conducted by distributing nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution distributing will have been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the distribution neither business b that will be contributed to controlled nor control of an entity conducting this business will have been acquired during the five- year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part from the time of its conversion to a limited_liability_company in year until the contribution smllc will have been the principal_owner of the goodwill and significant assets of business b following the contribution controlled will be the principal_owner of the goodwill and significant assets of business b plr-153798-08 h i j k l m n o apart from the continuing relationships distributing will continue the active_conduct of business a independently and with its separate employees apart from the continuing relationships controlled will continue the active_conduct of business b independently and with its separate employees the distribution will be carried out to enhance the success of distributing and controlled by eliminating systemic differences resulting from the current structural relationship of business a and business b and by aligning the strategic vision of controlled with parent the distribution is motivated in whole or substantial part by this corporate business_purpose the distribution will not be used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both the total adjusted_basis and fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization any liabilities assumed as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no investment_tax_credit determined under sec_46 has been or will be claimed with respect to any property that will be transferred by distributing to controlled in the contribution the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange plr-153798-08 p q r s t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person will hold a percent or greater interest within the meaning of sec_355 in distributing or controlled if any person holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 no intercorporate debt will exist between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled at the time of or after the distribution other than intercompany loans or obligations that have arisen or will arise between the parties in the ordinary course of business u with the possible exception of i payments for certain products to be manufactured by controlled and marketed by distributing and ii plr-153798-08 v w x payments for services rendered to controlled by the general counsel and the distributing president payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the distribution are investment companies as defined in sec_368 and iv distributing is not and has not been a u s real_property holding corporation usrphc at any time during the five-year period ending on date further distributing does not expect that it will become a usrphc at any time between date and the date that the transfer that is the subject of this ruling_request occurs prior to the distribution parent will request and distributing will provide to parent in accordance with sec_1_897-2 a statement signed under penalties of perjury establishing that the stock of distributing is not a u s real_property interest on the date of the transfer in addition distributing will file a notice with the irs of its determination along with a copy of the statement provided to parent within days of providing the statement to parent in accordance with sec_1_897-2 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 plr-153798-08 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon its receipt of the controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of parent immediately after the distribution will equal the aggregate basis of the distributing stock held by parent immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by parent in the distribution will include the holding_period of the distributing stock on which the distribution is made provided such stock is held as a capital_asset by parent on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 distributing will not recognize gain_or_loss under sec_367 on the distribution sec_1_367_e_-1 caveats no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 iv the potential application of sec_482 to any payments between distributing and controlled for products or services that are not for fair plr-153798-08 market_value based on terms and conditions arrived at by the parties bargaining at arm's length procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each party involved in the proposed transaction for the taxable_year in which the proposed transaction is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely richard k passales senior counsel branch associate chief_counsel corporate
